internal_revenue_service department of the treasury s n xxkkk xxkkk xxxxx washington dc contact person xxxkk xxkkk telephone number in reference to tpke ra t2 rm 4h feb attn xxxxxxk xkxxxxx legend state a employer m xxxkxk xxkxk plan x xxxkk group b employees xxxxx prposed resolution n xxxxxk proposed payroll authorization form p xxxxk dear xxxxxxx this letter is in response to a request for a ruling as supplemented by correspondence dated dated xxxxx xxxxxxxx your authorized representative with respect to the federal_income_tax treatment of certain contributions to plan x pursuant to sec_414 and xxxxx submitted on your behalf by of the internal_revenue_code hook page the following facts and representations have been submitted pursuant to the statutes of state a plan x was established for the retirement benefit of the employees of state a and those of its political subdivisions and instrumentalities state a defined_benefit_plan intended to qualify under sec_401 of the code mandatory a political_subdivision of is employee contributions to plan x are a participating employer in plan x employer m plan x is a under the terms of plan x an employee upon termination of employment may withdraw his or her employee contributions and the earnings attributable to such contributions employee upon reemployment may redeposit into plan x the amount of the withdrawal plus interest and receive credit for past employment service may be paid in a lump sum or in installment payments through payroll deduction under conditions specified in plan x in general any redeposit due an employer m is a political_subdivision of state a group b among the employees of employer m composed of certain management-level employees in lieu of a reemployed member of group b making contributions to plan x for the purpose of restoring past_service_credit employer m proposes to pick up pursuant to sec_414 of the code any employee contributions that a group b employee makes to plan x through installment payments for the purpose of redepositing amounts previously withdrawn is group b is proposed resolution n authorizes the pick up of proposed resolution n has been drafted for adoption by the board_of directors of employer m to effectuate the pick- up redeposit as described above that a group b employee makes to plan x in order to restore service_credit proposed resolution n provides that the cash salaries of group b employees will be reduced by an amount equal to the redeposit picked up by employer m paid_by employer m pursuant to proposed resolution n although designated as employee contributions will be paid_by employer m to plan x in lieu of contributions by group b employees and that group b employees will not have the option to receive directly the amounts picked up by employer m instead of having such amounts paid into plan xx that the contributions a fo gu 2k page proposed payroll authorization form p details the proposed payroll authorization form p procedure for payroll deductions of picked-up amounts subsequent to the adoption of proposed resolution n by employer m authorizes employer m to make a deduction from the group b employee’s salary per pay_period for the purpose of restoring past service credits with respect to the payroll deduction the group b employee acknowledges that this is an irrevocable deduction authorization that after execution of proposed payroll authorization form p the group b employee does not have the option of receiving the deduction amounts directly instead of having them paid_by employer m to plan x that these contributions are being picked up by employer m and although designated as employee contributions such contributions are being paid directly to plan x in lieu of contributions by the group b employee that while this agreement is in effect plan x will only accept contributions from employer m and not directly from the group b employee that the payroll deduction authorization will not become effective until signed by the group b employee and an authorized representative of employer m and that the pick-up is only applicable to contributions to the extent the contributions are deducted from compensation earned for services rendered subsequent to the effective date of the pick-up proposed resolution n provides that the effective date of the pick-up is the later of the date proposed resolution n is signed or the date it payroll authorization form p which is completed subsequent to the adoption of proposed resolution n provides that such form is not effective until signed by the group b employee and an authorized representative of employer m is put into effect proposed based on the foregoing facts and representations your authorized representative has requested rulings that the amounts picked up and paid to plan x redeposit previously withdrawn contributions on behalf of group b employee qualify as contributions that are picked up by employer m under sec_414 of the code in order to a no part of the redeposited contributions picked up employer m on behalf of a group b employee will constitute gross_income to that employee for federal_income_tax treatment sue axxrk page the contributions picked up by employer m will be treated as employer contributions for federal_income_tax purposes the contributions picked up by employer m will not constitute wages from which federal_income_tax must be withheld sec_414 of the code provides that contributions otherwise designated as employee contributions shall be treated as employer contributions if such contributions are made to a plan established by a state government or a political_subdivision thereof which is described in sec_401 and are picked up by the employing unit the federal_income_tax treatment to be accorded of the code is specified in that revenue contributions which are picked up by the employer within the meaning of sec_414 in revrul_77_462 c b ruling the employer school district agreed to assume and pay the amounts employees were required by state law to contribute to a state pension_plan concluded that the school district's picked-up contributions to the plan are excluded from the employees' income until such time as they are distributed to the employees the revenue_ruling held further that under the provisions of sec_3401 a contributions to the plan are excluded from wages for purposes of the collection of income_tax at source on wages therefore no withholding is required from the employees' salaries with respect to such picked-up contributions the school district's revrul_77_462 of the code the employer must specify that the contributions the issue of whether contributions have been picked up by an employer within the meaning of code sec_414 h is addressed in revrul_81_35 c b revrul_81_36 c b rulings established that the following two criteria must be met although designated as employee contributions are being paid_by the employer in lieu of contributions by the employee and of choosing to receive the contributed amounts directly instead of having them paid_by the employer to the pension pian applicability of sec_414 whether an employer picks up contributions through a reduction in salary an the employee must not be given the option is immaterial for purposes of the furthermore it these revenue and page offset against future salary increases or a combination of both revrul_87_10 1987_1_cb_136 provides that in order to satisfy revenue rulings and the required specification of designated employee contributions must be completed before the period to which such thus employees may not exclude from contributions relate current gross_income designated employee contributions to a qualified_plan that relate to compensation earned for services prior to the date of the last governmental action necessary to effect the employer pick-up proposed resolution n satisfies the criteria set forth in revrul_81_35 and revrul_81_36 by providing that contributions paid_by employer m under the pick-up although designated as employee contributions are being paid_by employer m in lieu of contributions by the group b employees and that group b employees shail not be entitled to any option of receiving such contributions directly instead of having them paid_by employer m to plan xx further proposed payroll authorization form p is irrevocable and also provides that the contributions although designated as employee contributions are being that they are being paid directly picked up by employer m to plan x in lieu of contributions by the group b employee and that after execution of proposed payroll authorization form p receiving the contributed amounts directly instead of having them paid_by employer m to plan x the group b employee does not have the option of proposed resolution n provides that the effective date is the later of the date proposed payroll authorization form p which is by employer m provides that such form is not effective of the pick-up by employer m proposed resolution n is signed or the date it effect completed subsequent to the adoption of proposed resolution n until signed by a group b employee and an authorized representative of employer m to any contribution before the effective date or to any contribution that relates to compensation earned for services before the effective date the pick-up does not apply is put into accordingly assuming proposed resolution n and proposed payroll authorization form p are adopted and iu sce page two three and four that amounts picked-up by implemented as proposed we conclude with respect to rulings one employer m and paid to plan x on behalf of group b employees in order to restore past_service_credit will be treated as employer contributions for federal_income_tax purposes in accordance with the requirements of sec_414 code and revenue rulings and that because we have determined that the picked-up amounts are to be treated as employer contributions such contributions to be made to plan x by employer m will be excludable from group b employees’ wages for purposes of federal_income_tax withholding under sec_3401 taxable_year in which they are contributed to plan x and that the picked-up contributions to be made under plan x by employer m will not constitute gross_income for federal_income_tax purposes until such time as they are distributed or made available to the group b employees or their beneficiaries to the extent the picked-up amounts represent contributions made by employer m a a of the code in the of the for purposes of the application of sec_414 of it the code contributions through a reduction in salary an offset against future salary increases or a combination of both is immaterial whether an employer picks up no opinion is expressed as to whether the amounts in question are subject_to tax under the federal_insurance_contributions_act the amounts in question are paid pursuant to a salary reduction agreement within the meaning of sec_3121 v b no opinion is expressed as to whether these rulings apply only if the effective date for the as described in commencement of any proposed pick up proposed resolution n cannot be earlier than the later of the date proposed resolution n is signed and becomes effective or the date of execution of proposed payroll authorization form p contingent upon the adoption by employer m of proposed resolution n as set forth in your supplemental submission dated december authorization form p as set forth in your supplemental submission dated january in addition these rulings are and the adoption of proposed payroll these rulings are based on the assumption that plan x will be qualified under sec_401 of the code at the time of the proposed contributions and distributions s xxxxk page this ruling is directed only to the taxpayer that requested it it may not be used or cited by others as precedent sec_6110 of the code provides that a copy of this letter has been sent to your authorized representative in accordance with a power_of_attorney on file in this office sincerely yours aigned sotge b floyd joyce e floyd manager employee_plans technical group tax_exempt_and_government_entities_division enclosures deleted copy of this letter notice cc ep manager xxxxx area
